EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Amend claims 25 and 26 as follows:
25. (Currently Amended)	The synthesis gas cooling assembly of claim 24, further comprising a cooling arrangement that is configured to provide the cooling medium in vaporous form.

26. (Currently Amended)	The synthesis gas cooling assembly of claim 24, further comprising a cooling arrangement that is configured to provide the cooling medium downstream of a first OT reactor of the first synthesis section and upstream of a second OT reactor of the first synthesis section.

Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Lippmann et al. (Uhde dual-pressure for large–scale ammonia plant, 2004), Kessler et al. (First application of Uhde’s dual pressure ammonia process for 
	Regarding claim 16, Lippmann et al. discloses Unde dual pressure process comprising Uhde dual-pressure process for large-scale ammonia plants (see Uhde dual-pressure process).
Kessler et al. discloses the once-through synthesis, together with the traditional synthesis loop (see 4.7 Once-Through Ammonia Synthesis) and the once-through synthesis operating at low pressure (see 5. Revamping Results).
Pattabathula et al. discloses that the ThyssenKrupp offers a conventional plant (figure 6) with a unique secondary reformer design, a proprietary waste-heat boiler, radial-flow converters, and a dual pressure ammonia synthesis loop with a once-through reactor and an ammonia synthesis loop (see Plant designs in the 21st Century).
	The prior art references fail to disclose or suggest method of producing synthesis gas in a dual pressure level ammonia plant, comprising: operating, in once through fashion, a first synthesis section at a first high pressure level, operating, in recirculating fashion, a second synthesis section at a second high pressure level, wherein the pressure of the second high pressure level is higher than the first high pressure level, cooling the synthesis gas in the first synthesis section downstream of an OT reactor of the first synthesis section using a cooling medium at a pressure level below the first high pressure level, and providing, by a medium pressure steam generator, said cooling medium at a pressure level below the first high pressure level or wherein the cooling is effected by the medium pressure steam generator.
Claims 17-23 depend on claim 16.
Regarding claim 24, Finneran et al. discloses two synthesis sections (34, 35) and a steam generator (31) (see figure and column 14, lime 60 through column 15, line 49).
	Blanchard discloses two synthesis sections and cooling fluid steam (22) (see figures 1-3 and column 2, line 63 through column 8, line 9).

	The prior art references fail to disclose or suggest a synthesis gas cooling assembly for heat removal from synthesis gas, comprising: two synthesis sections, a first one of the two synthesis sections having a relatively lower high pressure level of a dual pressure level ammonia plant relative to the second one of the two synthesis sections, the cooling assembly configured to provide cooling medium at a pressure level below the high pressure level of the first synthesis section, a medium pressure steam generator configured to provide the cooling medium at the pressure level below the high pressure level of the first synthesis section, and two discharge conduits, wherein one of the two discharge conduits is configured to provide the cooling medium to a process condensate stripper of the ammonia plant and the other of the two discharge conduits is configured to provide the cooling medium to a condensate drum of the ammonia plant.
Claims 25-28 depend on claim 24.
Claim 29 is drawn to a dual pressure level ammonia plant having a first synthesis section comprising at least one OT reactor and having a second synthesis section having a plurality of loop reactors and having at least one synthesis gas cooling assembly according to claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG

Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774